     Case 2:20-cv-08329-AB-PLA Document 20 Filed 08/23/21 Page 1 of 1 Page ID #:150


 1

 2
                                                                                 JS-6
 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     UNITED AFRICAN-ASIAN                         Case No: 2:20−cv−08329 AB (PLAx)
12   ABILITIES CLUB, ON BEHALF OF
13
     ITSELF AND ITS MEMBERS; ANNA
     MARIE WIGGINS, An Individual, ON             [PROPOSED] ORDER FOR
14   BEHALF OF ROBERT AARON                       DISMISSAL WITH PREJUDICE OF
15   MCKISSICK,                                   ENTIRE ACTION
16
                        Plaintiffs,               [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
17       v.
     THE STUDIO NOHO LLC; and
18
     DOES 1 THROUGH 10, Inclusive
19

20
                 Defendants

21         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
22   parties herein and for good cause shown, this Court hereby dismisses with prejudice
23   all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
24   complaint in its entirety. Each of the parties herein shall bear their own respective
25   attorney fees and costs.
26         IT IS SO ORDERED.
27
     Dated: August 23, 2021
28                                          By: _____________________________
                                                  Hon. Andre Birotte Jr.
                                                  United States District Judge
                                 ORDER FOR DISMISSAL                                         1
